Case 2:19-cv-01156-DMG-PJW Document 39 Filed 06/18/19 Page 1 of 15 Page ID #:266




    1 GLENN D. POMERANTZ (SBN 112503)
      Glenn.Pomerantz@mto.com
    2 MELINDA E. LEMOINE (SBN 235670)
      Melinda.LeMoine@mto.com
    3 MARK R. YOHALEM (SBN 243596)
      Mark.Yohalem@mto.com
    4 ROSE LEDA EHLER (SBN 296523)
      Rose.Ehler@mto.com
    5 USHA C. VANCE (SBN 309353)
      Usha.Vance@mto.com
    6 ANNE K. CONLEY (SBN 307952)
      Anne.Conley@mto.com
    7 MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue, Fiftieth Floor
    8 Los Angeles, California 90071-3426
      Telephone: (213) 683-9100
    9 Facsimile: (213) 687-3702
   10 Attorneys for Plaintiffs
   11
                             UNITED STATES DISTRICT COURT
   12
               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   13
   14
      PARAMOUNT PICTURES                       Case No. 2:19-cv-01156-DMG-PJWx
   15 CORPORATION; COLUMBIA
      PICTURES INDUSTRIES, INC.;
   16 DISNEY ENTERPRISES, INC.;                JOINT RULE 26(f) REPORT
      TWENTIETH CENTURY FOX FILM
   17 CORPORATION; WARNER BROS.                Judge: Hon. Dolly M. Gee
      ENTERTAINMENT INC.;                      Magistrate Judge: Hon. Patrick J. Walsh
   18 UNIVERSAL CITY STUDIOS
      PRODUCTIONS LLLP; UNIVERSAL
   19 TELEVISION LLC; and UNIVERSAL
      CONTENT PRODUCTIONS LLC,
   20
                Plaintiffs,
   21
           vs.
   22
      OMNIVERSE ONE WORLD
   23 TELEVISION, INC.; JASON M.
      DEMEO,
   24
                Defendants.
   25
   26
   27
   28
                                                                       Case No. 2:19-cv-01156
                                    JOINT RULE 26(F) REPORT
Case 2:19-cv-01156-DMG-PJW Document 39 Filed 06/18/19 Page 2 of 15 Page ID #:267




    1        Pursuant to Federal Rule of Civil Procedure 26 and Central District of
    2 California Local Rule 26-1, Plaintiffs Paramount Pictures Corporation, Columbia
    3 Pictures Industries, Inc., Disney Enterprises, Inc., Twentieth Century Fox Film
    4 Corp., Warner Bros. Entertainment, Inc., Universal City Studios Productions LLLP,
    5 Universal Television LLC, and Universal Content Productions LLC (collectively,
    6 “Plaintiffs”) and Defendants Omniverse One World Television, Inc. and Jason M.
    7 DeMeo (collectively, “Omniverse”), by and through their respective counsel of
    8 record, hereby submit the following Joint Report. Counsel for Plaintiffs and
    9 Omniverse met and conferred on these issues on June 3, 2019.
   10 I.     Statement of the Case
   11        A.     Plaintiffs’ Position
   12        Omniverse has served a central role in the supply chain for unauthorized
   13 content delivery, feeding unauthorized streams of Plaintiffs’ copyrighted movies and
   14 television shows (“Copyrighted Works”) to numerous customer-facing partners who
   15 have advertised their services as “Powered by Omniverse.”
   16        Omniverse’s unauthorized delivery of live television content over the Internet
   17 directly violates Plaintiffs’ exclusive public performance right under settled United
   18 States Supreme Court law. See Am. Broadcasting Cos., Inc. v. Aereo, Inc., 573 U.S.
   19 431, 436 (2014). Further, Omniverse’s business of delivering content through
   20 downstream services and other resellers has induced and materially contributed to
   21 the direct infringement of Plaintiffs’ reproduction and public performance rights by
   22 those downstream services, resellers, and their customers. Plaintiffs’ Complaint
   23 lays out each of these claims, and it appears there is no genuine dispute on the
   24 current record as to whether Omniverse can demonstrate a purported license to
   25 support its defense.
   26
   27
   28

                                                 -2-                        Case No. 2:19-cv-01156
                                       JOINT RULE 26(F) REPORT
Case 2:19-cv-01156-DMG-PJW Document 39 Filed 06/18/19 Page 3 of 15 Page ID #:268




    1         In response to this lawsuit, Omniverse initially claimed that its conduct was
    2 authorized by a purported one-hundred-year agreement negotiated in the 1990s.1
    3 But more recently, Omniverse issued a press release stating that it has ceased
    4 delivering content, including Plaintiffs’ Copyrighted Works, to “single dwelling
    5 residential customers” as of May 31, 2019. 2 Through this press release, Omniverse
    6 now appears to acknowledge that no agreement, including any agreement in its
    7 possession or the agreement recently produced by DirecTV, provides Omniverse
    8 with the necessary authority to perform, reproduce, or do anything at all with
    9 Plaintiffs’ Copyrighted Works. As part of this recent press effort, Omniverse also
   10 announced that it intends to continue to deliver live television programming to
   11 “multi dwelling unit operators.” But nothing supports any supposed right to deliver
   12 Plaintiffs’ Copyrighted Works in this manner.
   13         Plaintiffs will present these issues to the Court for resolution as expeditiously
   14 as possible to ensure that Omniverse does not continue its unauthorized delivery of
   15 Plaintiffs’ Copyrighted Works and is held accountable for its wrongdoing.
   16         B.    Omniverse’s Position
   17         Defendants object to the notion of using press releases to frame the issues of
   18 fact and law in this case. Omniverse and its CEO, Mr. Demeo, negotiated an
   19 agreement with a noted inventor, cable entrepreneur, and developer, Shant
   20 Hovnanian, whereby Omniverse would act as a marketing agent for the delivery of
   21 cable content for Mr. Hovnanian’s cable operator company or companies. Mr.
   22 Hovnanian had a complex network of companies and entities including Speedus,
   23 Grand View Cable, and HovSat. But it is clear that he had a cable operation
   24 company and that he delivered cable service to multi-dwelling units and used a
   25
        1
   26     https://www.lightreading.com/video/video-services/omniverse-ceo-im-doing-
        everything-literally-by-the-book-/d/d-id/749924?_mc=RSS_LR_EDT
   27
        2
        https://www.prweb.com/releases/omniverse_tv_announces_changes_to_its_live_
   28 television_services_offering/prweb16348740.htm

                                                  -3-                          Case No. 2:19-cv-01156
                                        JOINT RULE 26(F) REPORT
Case 2:19-cv-01156-DMG-PJW Document 39 Filed 06/18/19 Page 4 of 15 Page ID #:269




    1 headend in New Jersey. Ultimately a joint venture agreement was agreed to and
    2 negotiated with HovSat. The Joint Venture Agreement, dated Nov. 1, 2017 provided
    3 that HovSat, Inc., a New Jersey company, and Omniverse, and their appropriate
    4 “affiliates” would distribute television programming received under agreements that
    5 HovSat or its affiliates had with cable signal providers such as DirecTV using a
    6 proprietary “over the top” or OTT media streaming platform, infrastructure and
    7 distribution relationships. Omniverse (called OmniSat in the agreement) was to
    8 launch an innovative new television streaming service for distributing television
    9 programming currently received under contract by HovSat, a multi-channel
   10 programming provider. HovSat undertook to and did provide a co-location
   11 agreement for access to the content and technology, and provided equipment and
   12 infrastructure at a data center facility in New Jersey. The venture undertook to serve
   13 underserved and low-income residential and multi-dwelling residential subscribers.
   14 It later expanded its base to non-local residential subscribers who were customers of
   15 various companies that had affiliate relationships with it.
   16        For a brief time Omniverse also has a set top box which allowed for the
   17 delivery of live TV and video on demand. This product was offered for sale from
   18 2014 to 2017 was supported by Omniverse through January 2018. At its peak, the
   19 Omnibox userbase was less than 200 users. In substance the Omnibox was sold
   20 hard-coded to open the Omnibox application allowing the owner to pay for and
   21 receive live TV services and video on demand. The box did not provide any Kodi or
   22 Kodi-like applications, add-ons or other software or applications that might allow
   23 owners to access and stream or copy pirated content available online. Any VOD
   24 services provided included licensed content from Flimon, MediaFly and Playon, and
   25 possible others.
   26        Omniverse streaming was accomplished with various streaming partners such
   27 as SotalCloud, TikiLIVE and Vista TV. The conditional access technology ensured
   28 that streamed content was viewable by paying subscribers (namely subscribers of

                                                 -4-                        Case No. 2:19-cv-01156
                                        JOINT RULE 26(F) REPORT
Case 2:19-cv-01156-DMG-PJW Document 39 Filed 06/18/19 Page 5 of 15 Page ID #:270




    1 companies like TikiLIVE) and was considered to be highly robust with respect to
    2 preventing third-party misappropriation of streams for unlicensed re-transmission.
    3        During its period of streaming, Omniverse had contracts with “partners’ with
    4 HTTP Headers and login credentials that enabled them to pull Omniverse streams
    5 (which it obtained from what it thought were licensed sources like HovSat) from
    6 Omniverse controlled domain names.
    7        Omniverse did not subscribe to Amazon Web Services and Google Cloud
    8 Platform [Omniverse did subscribe to Amazon Cloud Front, a content delivery
    9 service, however this is not the same as storing movies for replaying or VOD], did
   10 not store large amounts of data or media, and never used such services to store
   11 media or any sort. When Omniverse provided VOD services, the media was
   12 delivered to subscribers separate from the Hovsat service and such content was
   13 managed, served and charged for by unrelated third parties. Where in the past
   14 Omniverse through OmniBox, delivered VOD that content was licensed from and
   15 was stored on the servers of the rights owners, such as Filmon, Mediafly, and
   16 Playon.
   17        Omniverse accordingly disagrees with the claim that it copied or stored or
   18 caused to be copied or stored copyrighted content of Plaintiffs. It did not copy
   19 copyrighted works. It did stream what it believed to be (and which still may be)
   20 licensed content and it paid for that content by, for example, paying significant fees
   21 to HovSat, which was supposed to be accounting appropriately to DirecTV.
   22        Omniverse was not itself a licensed broadcaster or re-broadcaster of media
   23 content but understood that it was marketing technology and other media delivery
   24 services through its joint venture partner, HovSat. It also understood that HovSat
   25 was licensed to distribute live TV under a distribution agreement or series of
   26 agreements between HovSat (or Hovnanian affiliates) and DirecTV. As Omniverse
   27 understood it, DirecTV held the right to distribute and sub-distribute content,
   28 including copyrighted content of rights holders, by way of their distribution

                                                 -5-                        Case No. 2:19-cv-01156
                                        JOINT RULE 26(F) REPORT
Case 2:19-cv-01156-DMG-PJW Document 39 Filed 06/18/19 Page 6 of 15 Page ID #:271




    1 agreements with television networks and movie studios. In fact, it paid substantial
    2 sums for what was always a small company to HovSat with the understanding that
    3 DirecTV in turn was receiving appropriate fees from HovSat, with whom there was
    4 a direct contract relationship of a confidential nature. Investors in Omniverse
    5 advanced millions of dollars to Omniverse to buy the equipment and infrastructure
    6 and to finance the growth of the company believing that the DirecTV and HovSat
    7 relationship was as related above and was in full compliance with the law.
    8         After this litigation commenced, Omniverse made many demands on HovSat
    9 for proof to corroborate its license relationships and for material assistance in
   10 defending the claims in suit. Omniverse also agreed to a subpoena to DirecTV to
   11 obtain what it expected to be archived records dating back to the 1990s and early
   12 2000s between Hovananian entities (of which there were many) and DirecTV or its
   13 predecessor companies. Thus far the subpoenas have not located historical records
   14 of significance earlier than 2003. It is not known if such records will be found in
   15 discovery or not. Mr. Hovnanian is apparently in Armenia and his attorneys have
   16 not come forward to support the legal position of HovSat. What is more, the
   17 DirecTV production did not reflect the receipt of large license fees from HovSat
   18 even though large payments were made to HovSat by Omniverse. This was of
   19 substantial concern to Omniverse and its investors because they were aware of the
   20 accounting records showing the payments to HovSat and fully expected the
   21 DirecTV records to reflect the receipt of appropriate license fees from HovSat to
   22 DirecTV. After further efforts to learn what happened to the money and to master
   23 distribution or other contracts with DirectTV or its predecessors that antedated 2003,
   24 Omniverse management directed the cessation of all streaming services to
   25 residential subscribers, effective May 31, 2019, and determined that the company
   26 will be wound-up and go out of business under the provisions of Delaware law.
   27 This will result in a very considerable loss of investor funds in the business.
   28

                                                  -6-                        Case No. 2:19-cv-01156
                                        JOINT RULE 26(F) REPORT
Case 2:19-cv-01156-DMG-PJW Document 39 Filed 06/18/19 Page 7 of 15 Page ID #:272




    1         Omniverse accounting records and tax returns will not show that it made a
    2 profit during its operations. On the contrary, it is believed to have lost substantial
    3 sums.
    4         While the company did announce by press release that it intended to continue
    5 to deliver MDU-related services, it has elected to discontinue its business
    6 relationship with HovSat and will not be pursuing any MDU opportunities with
    7 third-parties as a company. Instead, the company will be unwinding its business
    8 operations and will make commercially reasonable dispositions of its equipment and
    9 assets in accordance with Delaware law.
   10         There are currently funds due to HovSat for alleged license rights. Given the
   11 circumstances related above, however, Omniverse has suspended these payments.
   12         Omniverse expects to investigate in discovery in this case its rights to
   13 indemnification from HovSat and related entities and may sue HovSat and various
   14 third parties as a result.
   15         Omniverse reiterates the position it has taken in its pending and unresolved
   16 motion for more definite statement. It disputes the claims of copyright infringement,
   17 including claims under 17 U.S.C. §106 (4). See generally Fox Broadcasting Co v.
   18 Dish Network LLC., 160 F. Supp. 3d 1139 (C.D. Cal. 2015). It likewise disputes any
   19 contributory or vicarious infringement alluded to by plaintiffs in their complaint. To
   20 the extent there was any infringement, such infringement was, on information and
   21 belief, without malice or bad intent by Omniverse or its management and was
   22 caused or contributed to by third-parties such as HovSat.
   23 II.     Changes to Timing, Form, or Requirements for Initial Disclosures under
              Rule 26(a) [Fed. R. Civ. P. 26(f)(3)(A)]
   24
              The Parties have agreed to exchange initial disclosures on June 24, 2019.
   25
   26
   27
   28

                                                  -7-                         Case No. 2:19-cv-01156
                                        JOINT RULE 26(F) REPORT
Case 2:19-cv-01156-DMG-PJW Document 39 Filed 06/18/19 Page 8 of 15 Page ID #:273




    1 III.   Subjects, Timing, and Phasing of Discovery [Fed. R. Civ. P. 26(f)(3)(B)]3
    2        A.      Plaintiffs’ Position
    3                1.    Subjects of Discovery
    4        Plaintiffs intend to seek discovery from both Defendants:
    5             • Omniverse’s operations and streaming activities;
    6             • Omniverse’s sources of content;
    7             • Omniverse’s relationships with downstream services, including
    8                communications with such services, fee structure, advertising and
    9                marketing materials, any support offered, etc.;
   10             • Omniverse’s claim that it operates under a valid license;
   11             • Omniverse and/or Jason M. DeMeo’s financial records showing
   12                revenues and ability to satisfy a judgment.
   13        Plaintiffs will obtain such discovery through requests for production,
   14 interrogatories, requests for admission, at least one 30(b)(6) deposition from
   15 Omniverse, and a deposition of Jason M. DeMeo personally. Plaintiffs also
   16 anticipate some additional third-party discovery, to the extent necessary.
   17        The Court previously authorized the Parties to seek expedited third-party
   18 discovery of Hovsat Cable, Inc. (“Hovsat”). (ECF No. 33.) However, Hovsat’s
   19 business registration in New Jersey was revoked in 2012, and its principal, Shant
   20 Hovnanian, has apparently left the country, making service difficult. To date,
   21 Plaintiffs have been unable even to identify counsel for Hovsat. Omniverse’s
   22 counsel stated that he has been in contact with Hovsat’s counsel on two occasions,
   23 but continues to decline to provide Plaintiffs with contact information for Hovsat’s
   24 counsel despite repeated requests from Plaintiffs’ counsel.
   25
   26
   27
        3
        For the Court’s convenience, the Parties’ respective proposed deadlines are set
   28 forth in table form in Appendix A.

                                                   -8-                      Case No. 2:19-cv-01156
                                        JOINT RULE 26(F) REPORT
Case 2:19-cv-01156-DMG-PJW Document 39 Filed 06/18/19 Page 9 of 15 Page ID #:274




    1                 2.    Timing of Discovery
    2         During the Parties’ conference, Plaintiffs suggested that the period of fact
    3 discovery need not be prolonged because the issues to be resolved are narrow and
    4 focused. Omniverse stated that it did not believe discovery should be expedited,
    5 because it intended to seek deposition testimony from Mr. Hovnanian, who, as noted
    6 above, is out of the country. To accommodate Omniverse’s position, Plaintiffs
    7 therefore request that the Court set September 20, 2019 as the close of fact
    8 discovery, which will provide the parties with 9 months from filing of Plaintiffs’
    9 Complaint to conduct fact discovery or the investigation Omniverse states that it
   10 requires. Plaintiffs then request that the Court set the following deadlines for expert
   11 discovery:
   12              • Deadline for affirmative expert reports: November 20, 2019;
   13              • Deadline for rebuttal expert reports: January 6, 2020; and
   14              • Close of expert discovery: January 31, 2020.
   15 Plaintiffs further request that the Court set a deadline for dispositive motions of
   16 February 28, 2020 and set the case for trial 60 days after the hearing on any
   17 dispositive motions filed by the Parties.
   18         B.      Omniverse’s Position
   19         Defendants will conduct all necessary discovery into the DirecTV and
   20 Hovnanian license and contract relationships, including such discovery as may be
   21 available from predecessors in interest to DirecTV. It expects to depose Hovnanian
   22 affiliates and persons with knowledge of HovSat, Inc, HovSat, LLC and all
   23 affiliated companies concerning the license claims by Shant Hovnanian and HovSat.
   24 It will also engage in third-party subpoenas and discovery necessary to “follow the
   25 money” paid to HovSat for what it believed to be license rights.
   26         Defendants expect to depose Plaintiffs and their corporate representatives for
   27 details as to each alleged act of infringement attributed to Omniverse and Demeo.
   28

                                                  -9-                         Case No. 2:19-cv-01156
                                         JOINT RULE 26(F) REPORT
Case 2:19-cv-01156-DMG-PJW Document 39 Filed 06/18/19 Page 10 of 15 Page ID #:275




    1         It is likely that Omniverse will pursue third-party claims in this case and will
    2 need appropriate time to engage those parties for information and to develop claims
    3 against them. It therefore regards the discovery schedule suggested by Plaintiffs as
    4 too short and proposes the following deadlines:
    5            • Fact discovery cut-off and Fact discover motion cut-off: January 24,
    6               2020.
    7         It should be added that Omniverse believes that some of the claims asserted
    8 by the Plaintiffs are likely to be subject to insurance coverage and that Omniverse is
    9 possibly entitled to a defense on such claims. The speedy discovery schedule
   10 suggested by counsel for Plaintiffs would only hinder the transition to new counsel
   11 that appears likely to occur in order to permit the defense of the case by an insurance
   12 carrier.
   13 IV.     Electronically Stored Information [Fed. R. Civ. P. 26(f)(3)(C)]
   14         In accordance with Federal Rule of Civil Procedure 34(b)(2)(E)(ii), the
   15 Parties will produce electronically stored information in the manner it is kept in the
   16 usual course of business and in a reasonably usable form. The Parties intend to meet
   17 and confer further on a stipulation regarding the appropriate format and
   18 specifications for the exchange of electronically stored information.
   19 V.      Claims of Privilege; Protective Order [Fed. R. Civ. P. 26(f)(3)(D)]
   20         The Parties discussed and neither side anticipates any unusual or significant
   21 issues relating to privilege. The Parties have stipulated to a protective order, which
   22 the Court entered on March 25, 2019. (ECF No. 24.) The Parties intend to meet
   23 and confer further on a stipulation regarding the appropriate format and
   24 specifications for privilege logs to ensure that the obligation to identify what
   25 documents are being withheld for privilege is not unduly burdensome on either side.
   26         Pursuant to Federal Rule of Evidence 502(b), the Parties agree that if any
   27 documents subject to a claim of privilege or protection are inadvertently produced,
   28 such an inadvertent disclosure shall not operate as a waiver of privilege.

                                                 -10-                         Case No. 2:19-cv-01156
                                        JOINT RULE 26(F) REPORT
Case 2:19-cv-01156-DMG-PJW Document 39 Filed 06/18/19 Page 11 of 15 Page ID #:276




    1 VI.     Limitations on Discovery [Fed. R. Civ. P. 26(f)(3)(E)]
    2         The Parties agreed that the Federal Rules of Civil Procedure and Local Rules
    3 governing discovery shall not be modified with one exception. Omniverse believes
    4 it requires 15 depositions as opposed to the 10 provided under the Federal Rules. In
    5 particular, Omniverse seeks a 30(b)(6) deposition from each Plaintiff, as well as
    6 certain third-party depositions and perhaps other depositions of individuals affiliated
    7 with Plaintiffs. Plaintiffs propose that the Parties continue to meet and confer on
    8 whether it is necessary to expand the number of depositions beyond 10 per side,
    9 since the Parties likely will seek third-party depositions from the same people or
   10 entities. In the event the Parties have a dispute as to whether more than 10
   11 depositions per side are required, the Parties can present that to the Magistrate Judge
   12 on a more complete record.
   13 VII. Other Orders [Fed. R. Civ. P. 26(f)(3)(F)]
   14         The Parties are unaware of any other orders that the Court should issue under
   15 Rule 26(c) or Rules 16(b) or (c).
   16 VIII. Complexity of the Case [L.R. 26-1(a)]
   17         The Parties do not believe that this case is complex or that it requires
   18 reference to the procedures set forth in the Manual for Complex Litigation.
   19 IX.     Motion Schedule [L.R. 26-1(b)]
   20         A.    Plaintiffs’ Position
   21         Plaintiffs intend to file a motion for summary judgment on liability as soon as
   22 is practicable. Plaintiffs propose a dispositive motion filing cut-off of February 28,
   23 2020, one month after the close of expert discovery.
   24         B.    Omniverse’s Position
   25         Omniverse requests that the Court set a deadline for filing of dispositive
   26 motions of April 17, 2020; a deadline for opposition briefs to dispositive motions of
   27 May 15, 2020; a deadline for reply to dispositive motions of May 29, 2020; a
   28 deadline for hearing on dispositive motions of June 26, 2020, a Pretrial Conference

                                                  -11-                        Case No. 2:19-cv-01156
                                        JOINT RULE 26(F) REPORT
Case 2:19-cv-01156-DMG-PJW Document 39 Filed 06/18/19 Page 12 of 15 Page ID #:277




    1 deadline of July 20, 2020, and set the case for jury trial no earlier than August 3,
    2 2020.
    3 X.      Alternative Dispute Resolution [L.R. 26-1(c)]
    4         The Parties agree that formal settlement discussions are unlikely to be
    5 productive until the Court adjudicates the Parties’ summary judgment motions. If
    6 such motions do not resolve the case, Plaintiffs elect to proceed in mediation before
    7 a private mediator under ADR Procedure No. 3, while Omniverse prefers to ask the
    8 Magistrate Judge assigned to the case to mediate pursuant to ADR Procedure No. 1.
    9 See L.R. 16-15.4. Plaintiffs are willing to proceed in front of the Magistrate Judge if
   10 Omniverse will not consider a private mediator.
   11         Defendants propose a deadline for court-ordered mediation of January 31,
   12 2020.
   13 XI.     Trial Estimate [L.R. 26-1(d)]
   14         Plaintiffs have demanded a jury trial. The Parties anticipate a trial time of 5
   15 to 10 court days, depending on the number of issues that may be resolved on
   16 summary judgment.
   17 XII. Additional Parties [L.R. 26-1(e)]
   18         A.    Plaintiffs’ Position
   19         Plaintiffs do not intend at this time to join additional parties to this action.
   20         B.    Omniverse’s Position
   21         Omniverse expects that third parties will be added to the case after a short
   22 time of discovery into the indemnification issues associated with its relationship
   23 with HovSat, Hovnanian and their respective affiliates, and proposes a deadline of
   24 July 26, 2019.
   25 XIII. Expert Discovery [L.R. 26-1(f)]
   26         The Parties discussed and contemplate a minimum of two experts per side,
   27 including a technical expert and a damages expert.
   28

                                                   -12-                          Case No. 2:19-cv-01156
                                         JOINT RULE 26(F) REPORT
Case 2:19-cv-01156-DMG-PJW Document 39 Filed 06/18/19 Page 13 of 15 Page ID #:278




    1        A.      Plaintiffs’ Position
    2        Plaintiffs propose November 20, 2019 as the deadline for the disclosure of
    3 affirmative experts and affirmative expert reports, and propose January 6, 2020 as
    4 the deadline for the disclosure of rebuttal experts and rebuttal expert reports.
    5 Plaintiffs propose a cut-off for expert discovery of January 31, 2020.
    6        B.      Omniverse’s Position
    7        Defendants suggest the following deadlines:
    8             • Deadline for opening expert reports (on issues for which the party bears
    9                the burden of proof): February 28, 2020;
   10             • Deadline for rebuttal expert reports: March 27, 2020; and
   11             • Close of expert discovery: April 28, 2020.
   12
   13
   14 DATED: June 18, 2019                   MUNGER, TOLLES & OLSON LLP
   15
                                             By: /s/ Melinda E. LeMoine
   16                                            MELINDA E. LEMOINE
   17                                        Attorneys for Plaintiffs

   18
   19
        DATED: June 18, 2019                 BYRD CAMPBELL, P.A.
   20
   21                                        By: /s/ Stephen D. Milbrath
                                                 STEPHEN D. MILBRATH
   22                                        Attorneys for Defendants
   23
   24
   25
   26
   27
   28

                                                 -13-                        Case No. 2:19-cv-01156
                                        JOINT RULE 26(F) REPORT
Case 2:19-cv-01156-DMG-PJW Document 39 Filed 06/18/19 Page 14 of 15 Page ID #:279




    1                              FILER’S ATTESTATION
    2        I, Melinda E. LeMoine, am the ECF user whose identification and password
    3 are being used to file this Joint Rule 26(f) Report. Pursuant to Civil Local Rule 5-
    4 4.3.4(a)(2)(i), I hereby attest that the above-named signatories concur in and
    5 authorize this filing.
    6
    7 DATED: June 18, 2019
    8                                       By: /s/ Melinda E. LeMoine
                                                MELINDA E. LEMOINE
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                -14-                        Case No. 2:19-cv-01156
                                       JOINT RULE 26(F) REPORT
Case 2:19-cv-01156-DMG-PJW Document 39 Filed 06/18/19 Page 15 of 15 Page ID #:280




    1                                     APPENDIX A

    2     Event                     Plaintiffs’ Proposed          Omniverse’s Proposed
    3                               Deadline                      Deadline
          Initial disclosures       June 24, 2019                 June 24, 2019
    4     Deadline to join                                        July 26, 2019
    5     additional parties
          Close of fact discovery   September 20, 2019            January 24, 2020
    6     Affirmative expert        November 20, 2019             February 28, 2020
    7     reports
          Rebuttal expert reports   January 6, 2020               March 27, 2020
    8
          Close of expert           January 31, 2020              April 28, 2020
    9     discovery
          Dispositive motions       February 28, 2020             April 17, 2020
   10
          deadline
   11     Opposition briefs         To be negotiated or set       May 15, 2020
          deadline                  by Local Rules
   12
          Reply briefs deadline     To be negotiated or set       May 29, 2020
   13                               by Local Rules
   14     Hearing on dispositive    To be negotiated or set       June 26, 2020
          motions                   by Local Rules
   15     Court-ordered             After adjudication of         January 31, 2020
   16     mediation                 dispositive motions
          Pretrial conference       To be negotiated or set       July 20, 2020
   17                               by Local Rules
   18     Trial                     60 days after hearing on      August 3, 2020
                                    dispositive motions
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 -15-                         Case No. 2:19-cv-01156
                                        JOINT RULE 26(F) REPORT
